DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 5/13/2020. Claims 1-20 were pending for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laughlin (U.S. Patent 10,833,774).

Regarding claims 1 and 8, Laughlin teaches a system (Figs 1-6) for monitoring and a method for forming a system for monitoring structural health of a component (col 4:1-4, Figs 1-13, aircraft monitoring system 128), comprising:
a mechanotropic elastomeric (ME) layer at least partially disposed on a surface or subsurface of the component (col 4:4-5, Figs 1, 5, 6, fiber optic mesh 130), the ME layer having a first portion corresponding to a first end of the component and a second portion corresponding to a second end of the component (Fig 1, 5; fiber optic mesh shown end to end of aircraft body, end to end of wing(s) etc);
a fiber optic light guide coupled to the first end by a first adhesive (col 8:3-19; fiber optic mesh 206 comprises film 300 and optical fibers 302… film 300 can be in different forms/optical fibers 302 associated with film 300 in different ways... optical fibers 302 can be attached or adhered to one side of film 300 or optical fibers 302 can be embedded or integrated within film 300… film 300 can be comprised of at least one of an adhesive film, a tape, prepreg, a polymer film, a synthetic polymer film etc… film 300 can be prepreg in which optical fibers 302 are laid on prepreg or embedded within & this prepreg can be placed on surface of vehicle 202 and cured… film 300 becomes a composite layer including optical fibers 302 for vehicle 202); and
an optical detector coupled to the second end by a second adhesive (col 8:55-64; fiber optic mesh 206 can include group of optical sensors 308… connected to optical fibers 302… group of locations 310 of group of optical sensors 308 may be selected based on different factors and sensor types).

Regarding claim 2, Laughlin teaches system of claim 1, and Laughlin further teaches the system comprising an electromagnetic energy source coupled to the fiber optic light guide (col 5:56-63; optical transmitter system 208 optically connected to fiber optic mesh 206.. optical transmitter system 208 can be comprised of one or more optical transmitters, for example, a semiconductor device such as light-emitting diodes (LED) or laser diodes… operable to send optical signals 220 into fiber optic mesh 206).

Regarding claims 3 and 12, Laughlin teaches system of claim 1 and method of claim 12, and Laughlin further teaches, wherein the ME layer transmits a wavelength (col 6:6-16; response optical signals 222 occur in response to optical signals 220 sent into fiber optic mesh 206… light in optical signals 220 have parameters that can change when strain, temperature, pressure, or other changes occur in fiber optic mesh 206 & changes modify parameters in the light in optical signals 220 resulting in response optical signals 222... parameters can include intensity, phase, polarization, wavelength, transit time of light in the fiber optic mesh, or other suitable parameters) col 9:6-12; vehicle monitoring system that includes a fiber optic mesh covering a region of the vehicle. This fiber optic mesh enables detecting nonconformances that occur for that vehicle. The sensor data can be generated in real time during operation of the vehicle and used to more effectively determine when nonconformances are present.; also see col 15:31-36; optical signals in optical fiber layer 620 used to generate sensor data that identifies phase shift between optical signals sent into optical fiber layer 620 and the response optical signals detected in optical fiber layer 620… phase shift is caused by sound vibrations; Examiner interprets real time vibrations as stimulus).

Regarding claims 5 and 11, Laughlin teaches the system of claim 1 and method of claim 11, and Laughlin further teaches the system/method comprising a topcoat layer (Fig 6, col 14:19-21; fiber optic mesh 600 comprises structural layers 601, optical layers 621 including top layer 602).

Regarding claim 6, Laughlin teaches the system of claim 5, and Laughlin further teaches wherein the topcoat layer is at least partially disposed on a surface of the ME layer (Fig 6; top layer 602 on top surface as shown per Fig. 6).

Regarding claims 7 and 13, Laughlin teaches the system of claim 1 and method of claim 13, and Laughlin further teaches, wherein the component is a component of an aircraft (Figs 1 and 5), a watercraft , a spacecraft or a land vehicle (col 5:36-40; vehicle 202 can be selected from a group comprising a mobile platform, an aircraft, a surface ship, a tank, a personnel carrier, train, a spacecraft, a submarine, a bus, an automobile, or some other suitable vehicle).

Regarding claim 10, Laughlin teaches the method of claim 8, and Laughlin further teaches wherein applying a ME layer on a surface or subsurface of the component comprises:
applying a ME layer precursor to the surface or subsurface of the component; and curing the ME layer precursor (col 14:59-64; fiber-optic mesh 600 can be similar to a wrap used to cover a car… fiber optic mesh 600 can include composite components that are cured such that fiber optic mesh 600 becomes part of or integrated into surface 612 of structure 614 of vehicle 616).

Regarding claim 14, Laughlin further teaches the wavelength being indicative of a deformation or a defect in the component (col 8:47-54; changes in surface of component also can change values for parameters of optical signals… so occurrence of nonconformances such as dents, warping, deformations, or other changes in the surface of the vehicle can be detected) and all the remaining features of claim 14 except for pulsing an electromagnetic energy source coupled to a system. Davi from an analogous optical wave guide for a laser art, teaches the concept of pulsing an electromagnetic energy source coupled to an optical system (col 5:45-54; beam derived from laser source can be a continuous wave beam or a pulsed beam). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Laughlin’s system with the concept of pulsing an electromagnetic energy source, as taught by Davi, in order to use a less monochromatic energy source. The remainder of the claim is rejected the same as claims 1 and 8.

Regarding claim 15, Laughlin teaches the method of claim 14, and Laughlin further teaches wherein the detected wavelength or wavelength range indicates a defect or deformation (col 8:47-54; changes in surface of component changes values for parameters of optical signals… so occurrence of nonconformances such as dents, warping, deformations etc. in the surface can be detected) when the detected wavelength is different than the reference wavelength or wavelength range (col 6:7-33; also see claim 36; nonconformances modify parameters of light in optical signals, wherein the parameters include the wavelength).

Regarding claim 17, Laughlin teaches the method of claim 14, further comprising one or more of performing maintenance on the component, inspecting the component (col 4:28-32; sensor data can be used to determine whether a part or structure in aircraft 100 may need maintenance, replacement, inspection, or other suitable actions).

Regarding claim 18, Laughlin teaches the method of claim 14, and Laughlin further teaches wherein the component is a component of an aircraft, a watercraft, a spacecraft, a land vehicle (Figs 1 and 5; col 5:36-40; vehicle 202 can be an aircraft, a surface ship, a tank, a personnel carrier, train, spacecraft, submarine, bus, automobile, or some other suitable vehicle).

Regarding claim 19, Laughlin teaches a structure for monitoring structural health of a component (col 4:1-4, Figs 1-13, aircraft monitoring system 128), the structure comprising a mechanotropic elastomeric (ME) layer (col 4:4-5, Figs 1, 5, 6, fiber optic mesh 130) and a topcoat layer (Fig 6, col 14:19-21; fiber optic mesh 600 comprises structural layers 601, optical layers 621 including top layer 602).

Regarding claim 20, Laughlin teaches the structure of claim 19, and Laughlin further teaches wherein the component is a component of an aircraft (Figs 1 and 5; col 5:36-40; vehicle 202 can be an aircraft, a surface ship, a tank, a personnel carrier, train, spacecraft, submarine, bus, automobile, or some other suitable vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin (U.S. Patent 10,833,774) in view of Strid et al. (U.S. Patent 9,372,214). 

Regarding claim 4 and claim 16, Laughlin teaches the system of claim 1 and method of claim 14, but Laughlin is silent on wherein the ME layer transmits a wavelength of wavelength range from about 180 nm to about 5000 nm. Strid from an analogous optical fiber interconnect and electromagnetic wave art teaches the concept of fiber optic systems conveying electromagnetic waves (col 1:42-54) operating and transmitting a wavelength of wavelength range from about 180 nm to about 5000 nm (col 7:55 – col 8:8; 30; Signals may include any suitable signal generated by transmitters 60, received by receivers 70, and/or conveyed by dielectric waveguides 120 of high frequency interconnect structure 100… signals 180 may be electromagnetic waves… a wavelength of signals 180 and/or electromagnetic waves thereof may be less than 10,000 nanometers (nm), less than 5,000 nm, less than 2,500 nm, less than 1000 nm, less than 500 nm, less than 100 nm, less than 50 nm, or less than 10 nm).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Laughlin’s system with the concept of optical fiber layers transmitting a wavelength of wavelength range from about 180 nm to about 5000 nm, as taught by Strid for the advantage of using any suitable signal that may be generated by transmitters and/or conveyed by dielectric waveguides.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin (U.S. Patent 10,833,774) in view of Ronda et al. (U.S. Patent Application10,018,735). 

Regarding claim 9, Laughlin teaches the method of claim 8,but Laughlin is silent on coupling an electromagnetic energy source to the fiber optic light guide using a third adhesive.
Ronda from an analogous optical art teaches the concept of coupling an electromagnetic energy source using an adhesive (col 4:18-23; photodetector optically coupled to bottom face of scintillator 10… optical coupling achieved by direct contact, or with intervening elements such as transparent or semi-transparent adhesive). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Laughlin’s system with the concept of coupling an electromagnetic energy source using an adhesive, as taught by Ronda simply to convenience users.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Ogisu et al.  (U.S. Patent Application Pub. 2005/0067559), teaches a damage detection system including a fiber optic sensor which includes a grating portion 33 in a core portion thereof, the grating portion reflecting light of a predetermined wavelength; a light source to perform light irradiation onto the core portion and a characteristic detection unit to detect a characteristic of the light reflected from the grating portion.  

Breiholz et al. (U.S. Patent 9,841,295), teaches an apparatus includes a first composite panel including a first optical fiber embedded therein, the first optical fiber being arranged in a pattern, and a first input port connected to a first end of the first optical fiber, the first input port configured to receive an optical signal from an optical time domain reflectometer.                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684